Citation Nr: 1710509	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  09-16 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess 50 percent from November 1, 2013 for migraine headaches.

2.  Entitlement to an initial separate compensable rating prior to December 6, 2012 and in excess of 30 percent thereafter for radiculopathy of the left upper extremity.

3.  Entitlement to an initial separate compensable rating prior to February 28, 2013 and in excess of 20 percent thereafter for radiculopathy of the right upper extremity.

4.  Entitlement to a total disability rating based on unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to August 2007.

These matters come before the Board of Veterans' Appeal (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and from February 2013 and February 2014 rating decisions issued by the Appeals Management Center (AMC).  The Board notes that jurisdiction has been transferred to the RO in Roanoke, Virginia.

Initially, in the October 2007 rating decision, the RO, in pertinent part, granted service connection for migraine headaches and assigned an initial noncompensable rating, effective September 1, 2007.  The RO also granted service connection for a cervical spine disability and assigned an initial 10 percent rating, effective September 1, 2007.  

In a subsequent April 2009 rating decision, the RO increased the rating for the appellant's migraine headaches to 10 percent disabling, effective September 1, 2007.

The Veteran testified before a Veterans Law Judge in July 2012.  A transcript of the hearing has been associated with the claims file.  The Board notes that the Veterans Law Judge who conducted the August 2012 hearing is no longer employed by the Board.  In correspondence dated in November 2016, the Veteran was offered the opportunity to have an additional hearing before another Veterans Law Judge.  However, in a response received in November 2016, the appellant indicated that he did not wish to appear at another Board hearing.

Thereafter, in November 2012, the Board remanded the matter for further evidentiary development.

While the matter was in remand status, in a February 2013 rating decision, the AMC, in relevant part, granted service connection for radiculopathy of the left upper extremity and assigned a 30 percent rating, effective December 6, 2012.

In July 2013, the Board again remanded the matter for additional evidentiary development.  

While the matter was in remand status for the second time, in a February 2014 rating decision, the AMC granted service connection for peripheral neuropathy of the right upper extremity and assigned a 20 percent rating, effective February 28, 2013.  The AMC also increased the rating for migraine headaches to 50 percent disabling, effective November 1, 2013.

In a December 2014 decision, the Board increased the rating for migraine headaches to 30 percent disabling, prior to November 1, 2013 but denied a rating in excess of of 30 percent prior to November 1, 2003.  Additionally, the Board remanded the issue of entitlement to a rating in excess of 50 percent for migraine headaches from November 1, 2013 for issuance of a supplemental statement of the case (SSOC).  The Board acknowledged that in the February 2013 and February 2014 rating decisions the AMC awarded separate ratings for radiculopathy of the left and right upper extremities as part of the consideration of the appellant's claim of entitlement to a higher initial rating for her cervical spine disability.  Although the appellant did not file a notice of disagreement with the ratings assigned, the Board concluded that because the claims were originally appealed to the Board as part of the cervical spine disability claim, the question of whether higher initial ratings should now be assigned for radiculopathy of the left and right upper extremities remained on appeal.  The claims were remanded for issuance of an SSOC.  Lastly, the Board remanded the issue of entitlement to a TDIU to notify the Veteran of the information and evidence necessary to substantiate the claim of entitlement to a TDIU.

In December 2014, a letter was sent to the Veteran informing her of what was required to substantiate a claim of entitlement to a TDIU.  A SSOC was issued in May 2016 adjudicating the claims on appeal.  The Board finds that the RO has substantially complied with the previous remand direction.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The appellant has not argued otherwise.

As detailed herein, in the Board's December 2014 decision, the rating for migraine headaches was increased to 30 percent disabling, prior to November 1, 2013.  The Board denied a rating in excess of 30 percent prior to November 1, 2003.  Thereafter, in October 2015, the RO issued a rating decision implementing the increased rating for migraine headaches.  The record currently available to the Board contains no indication that the appellant appealed the Board's December 2014 decision.  Notwithstanding, in the May 2016 SSOC, the RO addressed the issue of entitlement to a rating in excess of 30 percent prior to November 1, 2013.  In the February 2017 informal hearing presentation, the appellant's representative argued that a rating in excess of 30 percent for migraine headaches is warranted prior to November 1, 2013.  However, as noted above, the appellant did not appeal the Board's December 2014 decision denying a rating in excess of 30 percent prior to November 1, 2013.  As such, that decision is final and the issue of entitlement to an initial rating in excess of 30 percent prior to November 1, 2013 is not before the Board and will not be addressed in this decision.  

The Board also notes that in the February 2017 informal hearing presentation, the appellant's representative asserted that earlier effective dates were warranted for the separate ratings assigned for radiculopathy of the bilateral upper extremities.  In light of the procedural history set forth above, these claims are ultimately "staged" initial rating claims arising from the award of service connection for the Veteran's cervical spine disability.  As such, the Board finds that the issues on appeal are appropriately characterized as reflected on the cover page.  


FINDINGS OF FACT

1.  As of November 1, 2013, the appellant's migraine headaches have been manifested by characteristic prostrating attacks that occurred more frequently than once per month and were productive of severe economic inadaptability. 

2.  Prior to December 6, 2012, the appellant's radiculopathy of the left upper extremity was sporadic; there is no probative evidence that the condition was at least mild in nature.

3.  As of December 6, 2016, the appellant's left upper extremity radiculopathy has been shown to be manifested by no more than moderate, incomplete paralysis.

4.  Prior to February 28, 2013, there was no finding of right upper extremity radiculopathy which was at least mild in nature.

5.  As of February 28, 2013, the appellant's right upper extremity radiculopathy has been shown to be manifested by no more than mild, incomplete paralysis.  

6.  The appellant's service-connected disabilities do not render her unable to secure and follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for migraine headaches prior to November 1, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for an initial compensable (separate) rating prior to December 6, 2012 and 30 percent thereafter for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8511 (2016).

3.  The criteria for an initial compensable (separate) rating prior to February 28, 2013 and 20 percent thereafter of radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8513 (2016).

4.  The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).  

The matters adjudicated herein stem from an appeal of the initial rating assigned following an award of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, once service connection is granted, the claim has been substantiated, and further VCAA notice is generally not required.  Dingess/Hartman, 19 Vet. App. 473 (2006)("[O]nce a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id. 

The Board finds that the notification requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 have been met in this case.  A review of the record indicates that the appellant was duly provided notice of the decision on appeal, as well as an explanation of the procedure for obtaining appellate review of the decision.  Following receipt of her notice of disagreement, the appellant was appropriately notified of the pertinent rating criteria.  Neither the appellant nor her representative has raised any allegations of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date); see also Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The appellant's service treatment records are on file, as are all available and relevant post-service clinical records which the appellant has identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The appellant has also been afforded adequate VA medical examinations in connection with her claims.  38 C.F.R. § 3.159(c)(4) (2014).  The Board finds that the examination reports, together with the appellant's lay testimony and the clinical evidence, contain the necessary findings upon which to decide the issues adjudicated in this decision.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  Moreover, the appellant has not argued that her service-connected radiculopathy of the bilateral upper extremities or migraine headache disabilities have increased in severity since she was last examined for VA compensation purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).

Overall, there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Neither the Veteran nor her attorney has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


I.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Migraine Headaches

As of November 1, 2013, the appellant's migraine headaches have been assigned a 50 percent disability rating under Diagnostic Code 8100 for migraine headaches.   

Diagnostic Code assigns a maximum 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

The Board observes that the rating criteria do not define "prostrating."  Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).

Similarly, the rating criteria also do not define "severe economic inadaptability."  However, the Court has indicated that, while there need not be a showing of unemployability, at a minimum, there should be an indication that the headaches are capable of interfering with the ability to earn money from work.  Pierce v. Principi, 18 Vet. App. 440 (2004).

Factual Background

The appellant underwent a VA examination in November 2013.  Historically, it was noted that the appellant's headaches were posterior and tied to neck pain.  The headaches had been treated with medication with some improvement in frequency.  The appellant began receiving Botox injections in 2010 with significant stabilization.  The condition has since been treated with Imitrex several times a month, especially near the time she is due for the next Botox injection.  

Symptoms associated with the headaches included localized pain manifested by left frontal pressure.  It was documented that the duration of the headaches were 1 to 2 days.  Additionally, the appellant had characteristic prostrating attacks of migraine headache pain that occurred more frequently than once per month.  However, the Veteran did not have very frequent prostrating and prolonged attack of migraine headache pain or prostrating attacks of non-migraine headache pain.  
Non-headaches symptoms associated with the appellant's migraine headaches included nausea and sensitivity to light.  

With regard to functional impact, the examiner indicated that the appellant's headache condition impacted her ability to work.  In so finding, he noted that the appellant had incapacitating episodes from 1 to 3 times per month.  It was also noted that the Veteran worked part-time due to fatigue and headaches.


Analysis

Based on the record, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 50 percent from November 1, 2013.  In this regard, the evidence shows that the appellant's migraine headaches have been manifested by prostrating attacks occurring more frequently than once per month with associated symptoms of nausea and sensitivity to light.  The Veteran's current 50 percent rating reflects migraines that are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 38 C.F.R. § 4.124a.  This is the maximum rating available under Diagnostic Code 8100

The Board has considered whether a higher rating by analogy is available through another other diagnostic code that considers similar symptoms.  In this case, the Board finds no other provision upon which to assign a rating higher than 50 percent disabling for migraine headaches.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In sum, the Veteran currently receives the maximum schedular rating available under Diagnostic Code 8100, which specifically discusses migraine headaches.  The rating schedule does not include another code that would be more appropriate to this disability and would allow for a higher schedular rating.  Therefore, an initial rating higher than 50 percent from November 1, 2013 for migraine headaches is not warranted. 

Radiculopathy of the Upper Left and Right Extremities 

As of December 6, 2012, the appellant's radiculopathy of the left upper extremity (minor arm) has been assigned a 30 percent disability rating under Diagnostic Code 8511.  Additionally, as of February 28, 2013, a 20 percent rating has been assigned for the appellant's radiculopathy of the right upper extremity (major arm) under Diagnostic Code 8513.  

Diagnostic Code 8511 provides ratings for paralysis of the middle radicular group of nerves.  Under Diagnostic Code 8511, for both the major and minor arms, mild incomplete paralysis warrants a 20 percent evaluation.  Moderate incomplete paralysis warrants a 30 percent rating for the minor arm and a 40 percent rating for the major arm.  Severe incomplete paralysis warrants a 40 percent rating for the minor arm and a 50 percent rating for the major arm.  Complete paralysis, adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected warrants a 60 percent rating for the minor arm and 70 percent rating for the major arm.  38 C.F.R. § 4.124a, Code 8511 (2016).

Diagnostic Code 8513 provides ratings for paralysis of all radicular nerve groups.   Under Diagnostic Code 8513, a 20 percent rating is assigned for mild incomplete paralysis of the minor and major upper extremity.  A 30 percent evaluation is assigned for moderate incomplete paralysis of the minor upper extremity and a 40 percent rating is assigned for moderate incomplete paralysis of the major upper extremity.  A 60 percent rating is warranted for severe incomplete paralysis of the minor extremity and an 80 percent rating is warranted for severe incomplete paralysis of the major extremity.  Complete paralysis is rated 80 percent disabling for the minor upper extremity and 90 percent disabling for the major upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8513. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board observes that the terms "mild," "moderate," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  Although the use of the terms "mild," "moderate," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Factual Background

The Veteran was provided a VA examination in July 2007, which included evaluation of the appellant's cervical spine disability.  It was noted that according the Veteran, her dominant hand is her right hand.  At the time of the examination, the Veteran did not report any radicular pain in the bilateral upper extremities.  On physical examination, the appellant had normal sensation to monofilament and sharp/dull discrimination in the arms and hands bilaterally.  

In subsequent VA treatment records dated in July 2008, the appellant reported neck pain along with intermittent radicular pain down her left arm, which at times was shooting.  She also mentioned an aching pain in the left arm.  The Veteran reported that she had several EMG studies of the left upper extremity, which were normal.  On physical examination, muscle strength was normal in the upper extremities and the appellant had normal muscle tone and bulk.  Rapid finger taping was done well bilaterally.  On sensory examination, the Veteran reported reduced pain in the left hand only, not following a particular peripheral nerve or nerve root distribution.  Otherwise, light touch, pin, position, and vibration were all intact.  Romberg was negative.  Deep tendon reflexes revealed brachioradialis 2/4 on the right and 0/4 on the left.  Biceps were 2/4 on the right and 1/4 on the left.  Triceps were 1/4 bilaterally.  The treating physician diagnosed upper extremity pain with reflex symmetry.  In a December 2008 VA medical record, the appellant presented with complaints of pain in the left side of the neck radiating to the upper left extremity.  On physical examination, the physician noted that there was slight weakness in the left upper extremity.  Strength was 4 positive/5 with complaints of pain on testing.  There were no sensory deficits.  Reflex examination was normal.  The treating physician diagnosed left cervical radiculopathy.  

The appellant underwent an additional VA medical examination in March 2011 for her cervical spine disability.  At the time of the examination, she reported moderate pain that traveled to her shoulders down to the left shoulder and leg. It was noted that the appellant's right hand is the dominant hand.  The examiner noted that on physical examination of the cervical spine, there was no evidence of radiating pain on movement.  On neurological examination of the upper extremities, motor function was within normal limits.  Sensory examination to pinprick/pain, touch, position, vibration, and temperature were intact for both the left and right upper extremities.  Additionally, reflex testing was normal.  There was no diagnosis of a neurological disability of the upper extremities at the time of the examination.

In testimony provided during the Board hearing, the appellant reported that neurological abnormalities associated with her service-connected cervical spine disability included radiating pain down the left arm.  However, she reported that it was not consistent.  See Hearing Transcript p. 20.

In December 2012, the Veteran was provided a VA examination for her cervical spine disability.  Muscle strength testing was normal for the left and right upper extremities.  Reflex examination was hyperactive without clonus for both upper extremities.  Sensory examination results were normal for the shoulder area, inner/outer forearm, and hand/finger of the upper right extremity.  Results were normal for the shoulder area of the left upper extremity, but were decreased in the inner/outer forearm and the hand/fingers.  It was documented that the Veteran did not have radicular pain in the upper right extremity.  However, she had moderate intermittent pain and moderate numbness in the left upper extremity involving the middle radicular group.  The examiner concluded that that the severity of the radiculopathy of the left upper extremity was moderate.  There was no finding of radiculopathy in the right upper extremity. 

In a VA treatment record dated in February 2013, the Veteran presented with complaints to include neck pain radiating down both arms.  Reflexes were normal in the triceps and brachioradialis, but were hyperactive with clonus in the bicep.  Following examination, the physician reported that physical examination was notable for new decreased sensation in the right upper extremity.

An additional VA examination for the appellant's cervical spine disability was provided in November 2013.  Muscle strength testing was normal for the right upper extremity.  Elbow extension, wrist extension, and finger flexion of the left upper extremity revealed active movement against some resistance.  The remaining muscle strength testing for the left upper extremity was normal.  Reflex examination results were hypoactive.  Sensory examination was normal for the upper right extremity.  Results were normal for left upper extremity in the shoulder area, but were decreased in the inner/outer forearm and hand/fingers.  There were no radicular symptoms of the right upper extremity.  However, there was mild pain; moderate intermittent pain, moderate paresthesias and/or dysesthesia, and mild numbness of the upper left extremity.  There was no radiculopathy in the right upper extremity.  However, there was mild radiculopathy in the left upper extremity involving the upper and middle radicular group. 

The appellant was also provided a peripheral nerve conditions examination in November 2013.  It was again note that the appellant's dominant had was her right hand.  Muscle strength testing was normal for the right upper extremity.  Results were also normal for the left upper extremity at wrist flexion; however, there was active movement against some resistance at elbow flexion, elbow extension, wrist extension, grip, and pinch.  Reflex examination was hypoactive.  Sensory examination was again normal for the right upper extremity.  Results were normal at the left upper shoulder but were decreased at the inner/outer and hand/fingers.  There were no nerves affected in the right upper extremity.  However in the left upper extremity, there was incomplete paralysis of the median nerve and incomplete paralysis of the middle radicular group.  It was determined that the radiculopathy of the left upper extremity was mild.  


Analysis

Left Upper Extremity

Based on the record, the Board finds that the preponderance of the evidence is against the assignment of a separate compensable rating prior to December 6, 2012 and in excess of 30 percent thereafter for radiculopathy of the left upper extremity warranted. 

Prior to December 6, 2012, the evidence indicates that the appellant's left upper extremity radiculopathy did not exhibit symptoms which more nearly approximated mild incomplete paralysis.  In this regard, there was no finding of radiculopathy at the time of the July 2017 VA examination.  In subsequent VA medical records dated in July 2008 and December 2008, the appellant was noted as having cervical radiculopathy of the upper left extremity, but her EMG tests were reportedly normal, she exhibited normal muscle tone and bulk and there were no sensory deficits but for subjective reduced pain in the left hand.  Additionally, at the time of the March 2011 VA examination, neurological evaluation of the upper left extremity was entirely normal, including normal sensation, reflexes, and motor function.  In testimony during the Board hearing, the appellant reported that her radiculopathy of the left upper extremity was not consistent.  Based on the record as a whole, the Board finds that prior to December 6, 2012; the preponderance of the evidence is against a finding that the appellant had left upper extremity radiculopathy with symptoms that would warrant a separate compensable rating.

As of December 6, 2012 the Veteran's left upper extremity radiculopathy has been manifested by symptoms that have been described, at worst, as moderate in nature.  In this regard, the December 2012 VA examiner opined that the disability was manifested by moderate intermittent pain and moderate numbness in the upper left extremity involving the middle radicular group.  The examiner determined that the overall severity of the appellant's radiculopathy of the upper left extremity was moderate.  Additionally, in November 2013 VA examination for the appellant's cervical spine disability, the radicular symptoms of left upper extremity were mild constant pain; moderate intermittent pain, moderate paresthesias and/or dysesthesia, and mild numbness.  The examiner described the appellant's radicular symptoms as mild.  Following the peripheral nerves conditions examination, the physician concluded that the appellant's left upper extremity radicular symptoms were mild in nature.  Thus, the evidence does not suggest that the appellant's radiculopathy of the upper left extremity has been severe at any time during the appeal period.  As such, the next-higher 40 percent rating is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8513.

The Board has considered whether a higher rating by analogy is available through another other diagnostic code that considers similar symptoms.  In this case, the Board finds no other provision upon which a higher rating could be assigned for the appellant's left upper extremity radiculopathy.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In sum, a separate compensable rating prior to December 6, 2013 and in excess of 30 percent thereafter is not warranted for the appellant's radiculopathy of the left upper extremity.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Upper Extremity

Based on the record, the Board finds that the preponderance of the evidence is against the assignment of a separate compensable rating prior to February 28, 2013 and in excess of 20 percent thereafter for radiculopathy of the right upper extremity is not warranted.

Prior to February 28, 2013, the evidence is negative for complaints of radicular symptoms of the upper right extremity or clinical findings of right upper extremity radiculopathy.  Notably, there was no finding of radiculopathy of the right upper extremity at the time of the July 2007 VA examination.  At the time of the appellant's initial complaints of radiating pain noted in VA treatment records dated in July 2008, she only mentioned radicular pain in the upper left extremity.  There was no diagnosis of a neurological disability of the upper right extremity at that time.  In testimony during the July 2012 Board hearing, the appellant only reported radiating pain in the left upper extremity.  The evidence does not demonstrate diagnosis of or symptoms associated with radiculopathy of the right upper extremity any time prior to February 28, 2013, which could be characterized as more nearly approximating mild incomplete paralysis.  As such a separate compensable rating for right upper extremity radiculopathy prior to February 28, 2013 is not warranted.

As of February 28, 2013, the Veteran's upper right extremity radiculopathy has been manifested by symptoms that have been no more than mild in nature.  In so finding, VA treatment records dated in February 28, 2012 demonstrated decreased sensation in the right upper extremity.  Notwithstanding, there was no finding of radiculopathy of the upper right extremity at the time of the November 2013 VA examinations, nor were her symptoms characterized as more than mild.  Thus, the evidence does not suggest that the appellant's radiculopathy of the upper right extremity has been moderate in nature at any time during the appeal period.  As such, the next-higher rating is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8413.

The Board has considered whether a higher rating by analogy is available through another other diagnostic code that considers similar symptoms.  In this case, the Board finds no other provision upon which a higher rating could be assigned for the appellant's right upper extremity radiculopathy.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In sum, a separate compensable rating prior to February 28, 2013 and in excess of 20 percent thereafter is not warranted for the appellant's radiculopathy of the right upper extremity.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Evaluation

The Board has considered the provisions of 38 C.F.R. § 3.321 (b), providing for an extraschedular award when a claimant presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 117 (2008).

After reviewing the record, however, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  

A comparison between the level of severity and symptomatology of the appellant's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  First, the Veteran's migraine headaches do not cause additional symptoms other than those reflected in the rating criteria, namely, prostrating attacks of symptoms associated with migraine headaches that cause economic inadaptability.  Likewise, symptoms associated with the appellant's radiculopathy of the left and right upper extremities, including pain, sensory loss, paresthesias, and numbness, have been characterized by examiners as the equivalent of mild or moderate incomplete paralysis.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the appellant's disability is not productive of such manifestations.  Moreover, the Veteran and her representative have not argued that there are symptoms due to these service-connected disabilities that are not encompassed by the criteria and the record does not indicate any such symptoms.  Thus, absent additional evidence that the Veteran's migraine headaches and radiculopathy of the bilateral upper extremities are unusual or exceptional, referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In reaching this decision, the Board has considered the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In that case, the Federal Circuit held that section 3.321(b)(1) provides for extraschedular consideration based on the collective impact of multiple disabilities.  Thus, where a claimant has multiple service-connected disabilities, those disabilities may be considered together in determining whether referral for extraschedular consideration is warranted.  

In the instant case, however, such issue has not been raised by the appellant or the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In this regard, in addition to migraine headaches and radiculopathy of the bilateral upper extremities, the Veteran is service-connected for Epstein Barr Virus with chronic fatigue, cervical degenerative disc protrusion, left carpal tunnel syndrome, and chronic sinusitis.  The signs and symptoms of the appellant's service-connected disabilities, and their resulting impairment, are reasonably contemplated by the rating schedule under the appropriate diagnostic codes and neither the appellant nor her representative has contended that this is an exceptional circumstance in which extra-schedular consideration may be required to compensate the appellant for disability that can be attributed only to the collective effect of multiple conditions.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."

II.  TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id. 

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16 (b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of a TDIU.  

The record shows that service connection is currently in effect for Epstein Barr Virus with chronic fatigue, rated as 60 percent disabling; migraine headaches, rated as 50 percent disabling; cervical degenerative disc protrusion, rated as 20 percent disabling; left upper extremity radiculopathy, rated as 30 percent disabling; right upper extremity radiculopathy, rated as 20 percent disabling, left carpal tunnel syndrome, rated as 10 percent disabling; and chronic sinusitis, rates as noncompensable.  A review of the evidence indicates that he appellant had a combined a combined 90 percent rating since December 2, 2012.  See 38 C.F.R. § 4.25 (2016).  The Board observes that the appellant had a combined rating of 70 percent from September 1, 2007, and a combined rating of 80 percent from March 2011.  Thus, the appellant meets the percentage requires for a TDIU.  

Although the appellant meets the percentage requirements set forth in section 4.16(a) for consideration of TDIU, the Board finds that the evidence establishes that her service-connected disabilities have not rendered her unable to secure or follow a substantially gainful occupation during the pendency of the claim.

While the appellant did not complete and return a VA Form 21-8940 (Veterans Application of Increased Compensation Based on Unemployability) provided to her in connection with her claim, in the October 2008 notice of disagreement, she reported that she has a Master's Degree in Human Resources.  She also reported that she works part time as a substitute teacher.  

Available medical evidence, including VA medical examination reports, demonstrate limitation caused by the appellant's service-connected disabilities; however, the evidence does not indicate that the appellant's service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  

In the report of July 2007 VA examination, it was noted that the appellant's migraine headaches and chronic sinusitis had no affect on her ability to work.  The Veteran's Epstein Barr virus required her to work half days at work, but did not require her to miss work.  Her cervical spine disability affected the ability to work as the appellant is required to stretch at work.  The carpal tunnel syndrome affected work since keyboarding may cause symptoms.  In the report of the March 2011 VA examination, the examiner concluded that the effect of the conditions on the claimant's usual occupation was significant functional impairment due to chronic pain, weakness, and fatigue, but did not conclude that her service-connected disabilities precluded her from obtaining or maintaining substantially gainful employment.  In the report of December 2012 VA examinations for the appellant's migraine headaches and cervical spine disabilities, it was determined that the appellant's headache disability did not impact her ability to work.  While it was determined that the appellant's cervical spine disability impacted her ability to work, the examiner did not conclude that the appellant was precluded from substantially gainful employment.  It was noted that she continued to work 5 hours each day or 3 days per week.  In the report of the November 2013 VA examination, the examiner determined that appellant's cervical spine disability impacted her ability to work and that she was on a part time work schedule due to neck pain and fatigue.  It was also noted that the appellant's headache disability impacted her ability to work in that she had incapacitating episodes 1 to 3 times per month.  With regard to the peripheral nerve conditions, the functional limitations on employment consisted of the appellant having to pace herself with typing and driving.  Although the examiners noted limitations caused by the appellant's service connected disabilities, the examiners did not conclude that the appellant was unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  Again, the appellant's service-connected disabilities clearly result in employment limitations.  As set forth above, however, she has been in receipt of a combined 70 percent rating since September 1, 2007, a combined rating of 80 percent from March 2011, and a combined rating of 90 percent since December 2, 2012.  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find or currently maintains substantially gainful employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Additionally, there is no indication that the combined effects of the appellant's service-connected disabilities would prevent her from securing and maintaining substantially gainful employment.  

The Board has carefully considered appellant's statement regarding the effects of her disabilities on her employability.  Although the appellant experiences pain and functional loss as a result of her service-connected disabilities, as set forth above, the appellant's Epstein Barr Virus is rated as 60 percent disabling; her migraine headache disability is rated as 50 percent disabling; here cervical degenerative disc protrusion is rated as 20 percent disabling; her left upper extremity radiculopathy is rated as 30 percent disabling; her right upper extremity radiculopathy is rated as 20 percent disabling; her left carpal tunnel syndrome is rated as 10 percent disabling; and her chronic sinusitis has a noncompensable rating.  As with her combined rating, these separate ratings are, in themselves, recognition that the impairment associated with these disabilities impacts the appellant's ability to obtain or maintain employment.  The ultimate question, however, is whether the appellant's service-connected disabilities, without regard to any nonservice-connected disabilities, prevent her from securing or following a substantially gainful occupation, including a sedentary position.  Van Hoose, 4 Vet. App. at 363.  As set forth above, repeated VA examinations have indicated that, although she is significantly impaired as a result of service-connected disability, she is not precluded from obtaining or maintaining substantially gainful employment.  The Board has assigned these examination reports great probative value, as they were based on an examination of the appellant and a review of the pertinent evidence of record.  In addition, the examiners addressed the question of employability directly and their opinions are consistent.  

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b).



ORDER

Entitlement to an initial rating in excess 50 percent from November 1, 2013 for migraine headaches is denied.

Entitlement to an initial separate compensable rating prior to December 6, 2012 and in excess of 30 percent thereafter for radiculopathy of the left upper extremity is denied.

Entitlement to an initial separate compensable rating prior to February 28, 2013 and in excess of 20 percent thereafter of radiculopathy for the right upper extremity is denied.

Entitlement to a total disability rating based on unemployability due to service connected disabilities (TDIU) denied.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


